Filed 5/3/10               NO. 4-09-0912

                       IN THE APPELLATE COURT

                            OF ILLINOIS

                          FOURTH DISTRICT

In re: the Adoption of S.G., a Minor, )   Appeal from
KAMETTE G. HIXSON and MICHAEL E.       )  Circuit Court of
HIXSON,                                )  Champaign County
          Petitioners-Appellants,      )  Nos. 09AD41
          v.                           )        09AD42
S.G., a Minor; and THE ILLINOIS        )
DEPARTMENT OF CHILDREN AND FAMILY      )
SERVICES,                              )
          Respondents-Appellees,       )
          and                          )
DOUGLAS BAKER and AMY BAKER,           )
          Petitioners-Appellees,       )
          v.                           )
S.G., a Minor; and THE ILLINOIS        )
DEPARTMENT OF CHILDREN AND FAMILY      )  Honorable
SERVICES,                              )  Brian L. McPheters,
          Respondents.                 )  Judge Presiding.
_________________________________________________________________

          JUSTICE TURNER delivered the opinion of the court:

          After the Champaign County circuit court terminated the

parental rights of both parents of respondent, S.G. (born in

September 2005), S.G.'s paternal grandparents, petitioners

Kamette G. and Michael E. Hixson (hereinafter the Hixsons), filed

a petition for adoption, custody, guardianship, and visitation

(case No. 09-AD-41).   Five days later in a separate case (case

No. 09-AD-42), S.G.'s foster parents, Douglas and Amy Baker

(hereinafter the Bakers), also filed a petition for adoption.     On

the Bakers' motion, the trial court consolidated the two cases.

          The Hixsons appeal (1) the trial court's September 2009
order that dismissed with prejudice their adoption petition and

(2) the court's December 2009 order that severed the consolidated

cases and struck the Hixsons' response to the Bakers' adoption

petition.    We dismiss part of the appeal for lack of jurisdiction

and affirm the trial court's judgment for which we have jurisdic-

tion.

                            I. BACKGROUND

            A. The Underlying Juvenile Case (No. 06-JA-85)

            On May 22, 2008, the Champaign County circuit court

entered a written order, terminating the parental rights of

S.G.'s father, Justin Hixson.    In re S.G., No. 06-JA-85 (Cir. Ct.

Champaign Co.).    The order noted the guardian administrator of

respondent, the Illinois Department of Children and Family

Services (DCFS), was to continue as S.G.'s guardian.    In Septem-

ber 2008, this court affirmed that judgment.    In re S.G., No. 4-

08-0391 (September 22, 2008) (unpublished order under Supreme

Court Rule 23).    On October 28, 2008, the circuit court termi-

nated the parental rights of S.G.'s mother, Heather Vineyard, and

continued the placement of S.G.'s custody with the guardian

administrator of DCFS.    In re S.G., No. 06-JA-85 (Cir. Ct.

Champaign Co.).    In the October 28, 2008, docket entry, the

circuit court authorized DCFS to appear in court and consent to

S.G.'s adoption when a petition was before the court.    In re

S.G., No. 06-JA-85 (Cir. Ct. Champaign Co.).


                                - 2 -
            At some point after the termination of Vineyard's

parental rights, the Hixsons filed a petition to intervene and a

petition for custody, guardianship, and visitation in case No.

06-JA-85.    After an April 29, 2009, hearing, the circuit court

denied the Hixsons' petition to intervene.

                 B. The Hixsons' Case (No. 09-AD-41)

            On May 1, 2009, the Hixsons filed the petition at issue

in case No. 09-AD-41, seeking adoption, custody, and guardianship

of S.G. and visitation with her.    Ten days later, DCFS filed a

motion to dismiss the Hixsons' petition under section 2-619.1 of

the Code of Civil Procedure (Procedure Code) (735 ILCS 5/2-619.1

(West 2008)) and a memorandum in support of its motion.    DCFS

attached numerous documents from the juvenile case to its memo-

randum.   The Hixsons filed a response to DCFS's dismissal motion,

and DCFS later filed a reply.

                 C. The Bakers' Case (No. 09-AD-42)

            On May 6, 2009, the Bakers filed their petition to

adopt S.G.    The petition noted they had received custody of S.G.

on October 28, 2008.    On May 12, 2009, the trial court entered an

interim order, granting the Bakers custody of S.G. during the

proceedings and appointing a guardian ad litem for S.G.    Nine

days later, the court entered an amended interim order, appoint-

ing a different guardian ad litem.

                          D. Consolidation


                                - 3 -
           On June 16, 2009, the Bakers filed a motion to consoli-

date the two adoption cases.   After a June 17, 2009, hearing, the

trial court granted the consolidation motion over the objection

of the Hixsons.   The court ordered the parties to file all

pleadings in case No. 09-AD-42.   The docket entry further noted

the cause was continued to July 2, 2009, for a hearing on DCFS's

motion to dismiss the petition in case No. 09-AD-41.

           On July 1, 2009, the guardian administrator of DCFS

entered her appearance and consent to the Bakers' adoption of

S.G.   The two documents contained both case numbers.   On July 2,

2009, the trial court heard arguments on the motion to dismiss

the Hixsons' petition and took the matter under advisement.     The

record on appeal lacks a report of proceedings for that hearing.

On July 24, 2009, S.G.'s guardian ad litem filed his answer to

the Bakers' petition, listing only case No. 09-AD-42.

           On September 29, 2009, the trial court entered its

memorandum opinion and order granting DCFS's motion to dismiss

with prejudice the Hixsons' petition.   The order contained the

captions for both cases and noted the consolidation.    The order

noted the Bakers and their competing petition but did not ex-

pressly note any arguments by them.    Additionally, in the order,

the court stated it took judicial notice of the documents in the

file, including the guardian administrator's consent to adoption

by the Bakers.


                               - 4 -
            On October 30, 2009, the Hixsons filed a response to

the Bakers' adoption petition.

            On November 2, 2009, the trial court held a status

hearing, at which the Hixsons, the Bakers, DCFS, and the guardian

ad litem appeared.   During the hearing, the guardian ad litem

emphasized he was only appointed to represent S.G. on the Bakers'

petition.    The Bakers first asked for a motion to sever, but the

Hixsons objected because the Bakers had not filed a written

motion.    The court found a written motion was necessary.   The

Bakers then noted the Hixsons had indicated they may still appeal

the dismissal of their petition.    The Bakers argued the 30-day

period for an appeal had already run, but if it had not, they

wanted a Supreme Court Rule 304(a) (210 Ill. 2d R. 304(a))

finding.    The Hixsons and DCFS contended a Rule 304(a) finding

was necessary to appeal the court's September 2009 dismissal.

The court stated it would make such a finding.    Also, on the day

of the hearing, the Bakers filed a motion to strike the Hixsons'

response to their adoption petition.

            On November 3, 2009, the trial court entered its

written order for a Rule 304(a) (210 Ill. 2d R. 304(a)) finding,

declaring no just cause existed to delay enforcement or appeal of

the court's September 29, 2009, order.    The Bakers also filed

their motion to sever the two cases.

            On November 25, 2009, the trial court held a hearing on


                                 - 5 -
the motion to sever the cases and strike the Hixsons' response.

The motions were addressed by the Hixsons' counsel, the Bakers'

counsel, DCFS's counsel, and the guardian ad litem.    After

hearing the parties' arguments, the court first granted the

motion to sever and then struck the Hixsons' response because the

cases were no longer consolidated.    The court also stayed the

proceedings in case No. 09-AD-42, due to a potential appeal by

the Hixsons from the dismissal of their petition.    On December 1,

2009, the court entered its written judgment, granting the

motions to sever the cases and to strike the Hixsons' response.

The order contained a Rule 304(a) finding.    Also, on December 1,

2009, the court entered a written order staying the proceedings

in case No. 09-AD-42.

          On December 2, 2009, the Hixsons filed a notice of

appeal, stating they were appealing the trial court's September

29, 2009, dismissal of their adoption petition, and the December

1, 2009, order severing the two adoption cases and striking their

response to the Bakers' petition.    On appeal, the Hixsons state

this court has jurisdiction to address both orders under Rule

304(a) (210 Ill. 2d R. 304(a)).   DCFS and the Bakers argue Rule

304(a) does not apply and thus this court lacks jurisdiction over

the Hixsons' appeal.

                          II. ANALYSIS

                         A. Jurisdiction


                              - 6 -
          In several recent decisions, our supreme court has

emphasized a reviewing court's duty to ascertain its jurisdiction

before considering the appeal's merits.    See Lebron v. Gottlieb

Memorial Hospital, Nos. 105741, 105745 cons., slip op. at 25

(February 4, 2010), ___ Ill. 2d ___, ___, ___ N.E.2d ___, ___;

People v. Lewis, 234 Ill. 2d 32, 36-37, 912 N.E.2d 1220, 1223

(2009); Secura Insurance Co. v. Illinois Farmers Insurance Co.,

232 Ill. 2d 209, 213, 902 N.E.2d 662, 664 (2009); People v.

Smith, 228 Ill. 2d 95, 106, 885 N.E.2d 1053, 1059 (2008).      Thus,

the questioning of our jurisdiction by DCFS and the Bakers is a

threshold issue.   See Lewis, 234 Ill. 2d at 37, 912 N.E.2d at

1223.

          "The timely filing of a notice of appeal is both

jurisdictional and mandatory."     Secura Insurance Co., 232 Ill. 2d

at 213, 902 N.E.2d at 664.    Unless the appealing party has

properly filed notice of appeal, a reviewing court lacks juris-

diction over the appeal and must dismiss it.     Smith, 228 Ill. 2d

at 104, 885 N.E.2d at 1058.    Additionally, we note "appellate

jurisdiction cannot be conferred by agreement, waiver, or

estoppel."   Physicians Insurance Exchange v. Jennings, 316 Ill.

App. 3d 443, 453, 736 N.E.2d 179, 187 (2000).

                    1. September 2009 Judgment

          The Hixsons contend this court has jurisdiction of the

September 2009 dismissal judgment under Rule 304(a) (210 Ill. 2d


                                 - 7 -
R. 304(a)), which governs final judgments that do not dispose of

all the matters before the trial court (see Hartford Fire Insur-

ance Co. v. Whitehall Convalescent & Nursing Home, Inc., 321 Ill.

App. 3d 879, 885-86, 748 N.E.2d 674, 680 (2001)).    Such final

judgments may only be appealed "if the trial court has made an

express written finding that there is no just reason for delaying

either enforcement or appeal or both."    210 Ill. 2d R. 304(a).

When a trial court makes a Rule 304(a) finding, the appealing

party has 30 days from the date of the finding's entry to file a

notice of appeal.    Official Reports Advance Sheet No. 15 (July

16, 2008), R. 303(a), eff. May 30, 2008; 210 Ill. 2d R. 304(a).

In this case, the trial court entered a Rule 304(a) finding on

November 3, 2009, as to the court's September 2009 motion.     Thus,

if Rule 304(a) applies, the Hixsons' December 2, 2009, notice of

appeal was timely filed.

          However, DCFS and the Bakers contend Rule 304(a) does

not apply.   They assert the September 2009 order completely

disposed of the Hixsons' petition as the cases' consolidation did

not merge them into one suit.    Thus, the September 2009 order was

a final judgment appealable under Supreme Court Rule 301 (155

Ill. 2d R. 301).    Supreme Court Rule 303 (Official Reports

Advance Sheet No. 15 (July 16, 2008), R. 303, eff. May 30, 2008)

governs the time for filing a notice of appeal from final judg-

ments and requires such notice to be filed within 30 days after


                                - 8 -
the court's entry of judgment to be appealed when a timely

postjudgment motion has not been filed.    Accordingly, for us to

have jurisdiction under Rule 301, a notice of appeal from the

September 2009 order had to be filed by October 29, 2009.

           The Hixsons challenge DCFS's and the Bakers' argument

the two cases did not merge when the trial court consolidated

them.   Section 2-1006 of the Procedure Code (735 ILCS 5/2-1006

(West 2008)) permits a court to consolidate cases as long as a

substantial right is not prejudiced.    Distinct forms of consoli-

dation exist.   See Busch v. Mison, 385 Ill. App. 3d 620, 624, 895
N.E.2d 1017, 1020 (2008).   One form is "[w]here a consolidation

concerns several actions involving an inquiry into the same event

in its general aspects and is limited to a joint trial, with

separate docket entries, verdicts[,] and judgments."     Nationwide

Mutual Insurance Co. v. Filos, 285 Ill. App. 3d 528, 532, 673
N.E.2d 1099, 1102 (1996).   With that form of consolidation, "an

order dismissing one of the actions is deemed final and immedi-

ately appealable," and a Rule 304(a) finding is not required.

Nationwide, 285 Ill. App. 3d at 532, 673 N.E.2d at 1102.    A

second form of consolidation is "[w]here several actions actually

merge into one action, *** thereby losing their identity, [and]

they are disposed of as one suit."     Nationwide, 285 Ill. App. 3d

at 532, 673 N.E.2d at 1102.   With the second form, Rule 304(a)

applies to an appeal from the dismissal of less than all counts.


                               - 9 -
Nationwide, 285 Ill. App. 3d at 532, 673 N.E.2d at 1102.

           The Hixsons argue this case is similar to Busch, 385
Ill. App. 3d at 624-25, 895 N.E.2d at 1020-21, where the First

District found the consolidated cases merged into one action.

There, the record reflected the trial court consolidated the two

causes into one action that was decided by one arbitration award

with three separate findings.    The consolidation motion argued

that, "since 'both cases arise from the same set of facts and

involve the same witnesses,' both lawsuits should 'be consoli-

dated into one.'"    (Emphasis omitted.)   Busch, 385 Ill. App. 3d

at 625, 895 N.E.2d at 1021.    The trial court then consolidated

the two cases "'for the purposes of discovery and trial.'"

Busch, 385 Ill. App. 3d at 625, 895 N.E.2d at 1021.

           DCFS and the Bakers contend this case is like Nation-

wide, 285 Ill. App. 3d at 532, 673 N.E.2d at 1102, where the

First District found the consolidated action did not merge the

cases into one action.    There, the motion for consolidation

stated that, since "both cases involved the same parties and

common questions of fact, judicial economy, the convenience of

the parties, and the avoidance of inconsistent results required

consolidation."     Nationwide, 285 Ill. App. 3d at 532, 673 N.E.2d

at 1102.   The Nationwide court concluded that, "[b]ecause the

consolidation was done only for convenience and economy, 'it did

not merge the causes into a single suit, or change the rights of


                                - 10 -
the parties, or make those who were parties in one suit parties

in another.'"    Nationwide, 285 Ill. App. 3d at 532, 673 N.E.2d at

1102, quoting Shannon v. Stookey, 59 Ill. App. 3d 573, 577, 375
N.E.2d 881, 884 (1978).

          The Bakers' June 2009 consolidation motion noted they

had been S.G.'s foster parents since October 2008, received

interim custody of S.G. in May 2009, and expected DCFS to consent

to their adoption of S.G.    The petition further noted the paren-

tal rights of S.G.'s parent had been terminated, and the birth

paternal grandparents, the Hixsons, had also filed a petition

regarding S.G.    The Bakers alleged the consolidation of the two

pending and competing adoption petitions was in S.G.'s best

interests.    On June 17, 2009, the trial court granted the motion

over the Hixsons' objection and ordered all pleadings to be filed

in case No. 09-AD-42.    A review of the docket entries in both

cases after the consolidation shows that, on some dates, the two

cases had the same docket entry but, on other dates, the two

cases had different docket entries.

             The docket entry for July 2, 2009, which is only

contained in the docket sheets of the Bakers' case, shows the

Bakers appeared at the hearing on DCFS's motion to dismiss but

S.G.'s guardian ad litem did not.     We note the record lacks a

transcript or other report of proceedings for that hearing (see

155 Ill. 2d R. 321; 210 Ill. 2d Rs. 323(a), (c), (d)), and the


                               - 11 -
Hixsons, as the appellants, had the burden of supplying a suffi-

ciently complete record.   See Webster v. Hartman, 195 Ill. 2d
426, 432, 749 N.E.2d 958, 962 (2001).   Without a transcript for

that hearing, we are unable to tell if the Bakers participated in

that hearing or were mere spectators.   The trial court's Septem-

ber 2009 written order that granted the dismissal only referred

to the arguments of the Hixsons and DCFS, suggesting the Bakers

did not argue DCFS's motion to dismiss in the trial court.

          In between the consolidation and the dismissal order,

DCFS filed its consent to the Bakers' adoption, which was noted

in the docket entries of both cases.    Also, the guardian ad litem

in the Bakers' case filed his answer to the Bakers' petition,

which is only noted in the Bakers' docket sheets.    After the

dismissal, the trial court struck the Hixsons' response to the

Bakers' petition and severed the case, both of which are chal-

lenged by the Hixsons on appeal.

          This case is clearly different from both Busch and

Nationwide and does not neatly fall into either of the discussed

types of consolidated cases.   As the Hixsons note, if the trial

court got to the merits of the petitions, the court would make

one determination regarding S.G.'s best interests.    However, the

court never got to the petitions' merits.   Instead, the trial

court dismissed the Hixsons' petition with prejudice a little

more than three months after the consolidation.   During the


                               - 12 -
interim, the record reflects (1) the cases had different docket

entries at times, (2) each set of petitioners was not treated as

parties in the other case, and (3) the September 2009 order only

addressed the Hixsons' petition.    Additionally, the parties in

the two cases are not all identical, and the court gave no

indication that discovery would be joint.    Importantly, S.G.'s

guardian ad litem, who was appointed in the Bakers' case, did not

appear at the hearing on the motion to dismiss the Hixsons'

petition and emphasized he only represented S.G. on the Bakers'

petition.

            The record suggests that, even after consolidation, the

two cases continued to have separate identities in the trial

court.    Besides the filing of all documents in one case, the

record contains little evidence the trial court treated the two

cases as one single suit.    Accordingly, we find consolidation is

more like the first form with the cases maintaining separate

identities.    Thus, a Rule 304(a) finding was not required, and

the Hixsons had to file their notice of appeal by October 29,

2009.    Since they did not, we must dismiss that portion of the

appeal for lack of jurisdiction.    See Smith, 228 Ill. 2d at 104,

885 N.E.2d at 1058.

                      2. December 2009 Judgment

            DCFS also alleges the trial court's December 2009

judgment was not appealable under Rule 304(a) (210 Ill. 2d R.


                                - 13 -
304(a)) because the December 2009 order was an interlocutory

order, not a final one.    The Hixsons did not respond to DCFS's

contention.

           A Rule 304(a) finding only permits an appeal from a

final order in a case involving multiple parties or claims.       In

re Adoption of Ginnell, 316 Ill. App. 3d 789, 793, 737 N.E.2d
1094, 1098 (2000).   The finding does not turn a nonfinal order

into a final and appealable one.    A final judgment absolutely and

finally fixes the rights of the parties to the lawsuit.    Ginnell,
316 Ill. App. 3d at 793, 737 N.E.2d at 1098.    Moreover, "[a

judgment] is final if it determines the litigation on the merits

so that, if affirmed, the only thing remaining is to proceed with

the execution of the judgment."    Ginnell, 316 Ill. App. 3d at

793, 737 N.E.2d at 1098.    Additionally, "[t]o be final, a judg-

ment must dispose of or terminate the litigation or some definite

part of it."    Ginnell, 316 Ill. App. 3d at 793, 737 N.E.2d at

1098.   If the trial court retains jurisdiction to determine

future matters of substantial controversy, the order is not a

final judgment.    Ginnell, 316 Ill. App. 3d at 793, 737 N.E.2d at

1098.

           The trial court's ruling on the motion to sever did not

fix the rights of any parties or terminate any part of the

litigation.    The granting of the motion to sever was an interloc-

utory order that did not become final and appealable by the


                               - 14 -
court's Rule 304(a) finding.   Thus, we dismiss the appeal as to

the trial court's ruling on the motion to sever.

           The trial court's striking of the Hixsons' response to

the Bakers' petition is more complex.    As we found in the previ-

ous section, the court consolidated the two cases but continued

to treat them separately.   The record contains no indication the

Hixsons became a party to the Bakers' petition or the Bakers

became a party to the Hixsons' petition.   Thus, the Hixsons'

response is akin to a petition to intervene in the Bakers'

adoption petition, and the court's striking of the response is

essentially the denial of a petition to intervene.   By striking

the Hixsons' response, the court fixed and disposed of the

Hixsons' rights in the Bakers' action.   Thus, the striking of the

Hixsons' response was a final order.    See In re Estate of

Mueller, 275 Ill. App. 3d 128, 139, 655 N.E.2d 1040, 1048 (1995)

(denial of petition to intervene in an estate proceeding was a

final judgment); Hartzell v. Hungate, 223 Ill. App. 346, 351

(1921) ("[t]he overruling of a petition to intervene is a final

order").   Accordingly, the court's Rule 304(a) finding in the

December 2009 order made the court's granting of the motion to

strike appealable under Rule 304(a) (210 Ill. 2d R. 304(a)).

           Since the Hixsons' notice of appeal complied with the

requirements of Rule 304(a) (210 Ill. 2d R. 304(a)) and Rule 303

(Official Reports Advance Sheet No. 15 (July 16, 2008), R. 303,


                               - 15 -
eff. May 30, 2008), which addresses the timing and form of the

notice of appeal, this court has jurisdiction over the trial

court's grant of the motion to strike.



              B. The Striking of the Hixsons' Response

          As stated, since the trial court treated the consoli-

dated cases separately, the granting of the motion to strike is

akin to the denial of a petition to intervene.   This court

reviews a decision on a petition to intervene under an abuse-of-

discretion standard.   Regnery v. Meyers, 345 Ill. App. 3d 678,

683, 803 N.E.2d 504, 509 (2003).   "A trial court abuses its

discretion only where its ruling is arbitrary, fanciful, or

unreasonable, or where no reasonable person would take the view

adopted by the trial court."   In re A.W., 397 Ill. App. 3d 868,

873, 921 N.E.2d 1275, 1279 (2010).

          The Hixsons contend the trial court should hear all

evidence as to S.G.'s best interests and, as her paternal grand-

parents, they possess such information.   DCFS argues the Hixsons

have no right to participate in the Bakers' adoption petition.

          Section 2-408 of the Procedure Code (735 ILCS 5/2-408

(West 2008)) provides for intervention as a matter of right and

intervention as a matter of the trial court's discretion.     See In

re Adoption of Ruiz, 164 Ill. App. 3d 1036, 1040, 518 N.E.2d 436,

439 (1987).   Illinois courts have held "[g]randparents may not


                               - 16 -
intervene in a pending adoption case as a matter of right."

Ruiz, 164 Ill. App. 3d at 1040, 518 N.E.2d at 439, citing In re

Adoption of Oliva, 52 Ill. App. 3d 626, 630, 367 N.E.2d 971, 974-

75 (1977).   As to discretion, the court may allow intervention

when (1) "a statute confers a conditional right to intervene" or

(2) "an applicant's claim or defense and the main action have a

question of law or fact in common."     735 ILCS 5/2-408(b) (West

2008).   Regarding adoption, Illinois courts have held

"[i]ntervention will be allowed only where the party has an

enforceable or recognizable right, not simply a general interest,

in the subject matter of the proceeding."     In re Petition of

C.M.A., 306 Ill. App. 3d 1061, 1069, 715 N.E.2d 674, 681 (1999),

citing Ruiz, 164 Ill. App. 3d at 1040, 518 N.E.2d at 439.

Moreover, "'a party without custody or other legal rights to a

child has no right to intervene in a proceeding brought by some

other persons to adopt that child.'"     Ruiz, 164 Ill. App. 3d at

1040, 518 N.E.2d at 439, quoting Gray v. Starkey, 41 Ill. App. 3d
555, 559-60, 353 N.E.2d 703, 707 (1976).

           It is undisputed the Hixsons do not have custody of

S.G.   As to any rights to S.G., the Hixsons are S.G.'s paternal

grandparents.   However, S.G.'s father's parental rights were

terminated in May 2008.   Thus, the paramount issue is whether the

Hixsons have any rights regarding S.G. after the termination of

their son's parental rights.


                               - 17 -
          When a trial court concludes a child's best interests

warrant the termination of parental rights and enters an order so

finding, "the parent-child relationship is permanently and

completely severed."   In re D.T., 212 Ill. 2d 347, 356, 818
N.E.2d 1214, 1222 (2004).   We note the Hixsons' son's May 2008

termination order expressly provided "[a]ll residual, natural,

parental rights and responsibilities of Justin Hixson are hereby

terminated and the respondent minor is relieved of all obliga-

tions of maintenance and obedience with respect to the above-

named party."   Moreover, section 2-29(2) of the Juvenile Court

Act of 1987 (Juvenile Court Act) (705 ILCS 405/2-29(2) (West

2008)) provides that, once certain conditions are satisfied, the

court may terminate parental rights and appoint a guardian of the

minor's person with the power to consent to the minor's adoption.

That section further provides as follows:

          "An order so empowering the guardian to con-

          sent to adoption deprives the parents of the

          minor of all legal rights as respects the

          minor and relieves them of all parental re-

          sponsibility for him or her, and frees the

          minor from all obligations of maintenance and

          obedience to his or her natural parents."

          705 ILCS 405/2-29(2) (West 2008).

The circuit court entered such an order in October 2008 after it


                              - 18 -
terminated S.G.'s mother's parental rights.    Thus, section 2-

29(2) of the Juvenile Court Act also provides the Hixsons' son's

parental rights and interests were completely severed.

          Additionally, this court has held a termination of

parental rights ends all parental responsibility, including the

common-law, residual duty of support.   Department of Healthcare &

Family Services ex rel. Stover v. Warner, 366 Ill. App. 3d 1178,

1182, 853 N.E.2d 435, 439 (2006), rev'd on other grounds, 227
Ill. 2d 223, 236, 882 N.E.2d 557, 564 (2008).    We recognize the

Third District has reached a different conclusion with regard to

the support duty and adoption.   See Bodine v. Bodine, 127 Ill.

App. 3d 492, 496, 468 N.E.2d 1004, 1007 (1984) ("an adoption will

not relinquish a natural parent's obligation to support the child

if the adoptive parent is unable to do so").    Our supreme court

has yet to resolve the conflict.   See Warner, 227 Ill. 2d at 236,

882 N.E.2d at 564 (recognizing the conflict but declining to

address it).

          Moreover, when an adoption has completely severed the

natural parent-child relationship, the Second District noted it

naturally follows the adoption terminated the rights and inter-

ests of the natural parent's relatives in the child.     In re

Adoption of Schumacher, 120 Ill. App. 3d 50, 52, 458 N.E.2d 94,

97 (1983).   When a child is sought to be adopted, section 17 of

the Adoption Act (750 ILCS 50/17 (West 2008)) treats the effect


                              - 19 -
of an order terminating parental rights the same as an adoption

judgment and provides the following:

                "[t]he natural parents of a child sought

           to be adopted shall be relieved of all paren-

           tal responsibility for such child and shall

           be deprived of all legal rights as respects

           the child, and the child shall be free from

           all obligations of maintenance and obedience

           as respects such natural parents."

Section 17 applies to this case as S.G. is clearly "a child

sought to be adopted."   750 ILCS 50/17 (West 2008).   Since the

termination of parental rights severs the natural parent's rights

and interests in the child like an adoption judgment does, it

logically follows the termination of parental rights also severs

the rights and interests of the natural parent's relatives.

           Section 2-4(b) of the Probate Act of 1975 (Probate Act)

(755 ILCS 5/2-4(b) (West 2008)), which addresses inheritance from

an adopted child, supports the conclusion the rights of the

natural parent and the natural parent's relatives are severed

upon an adoption judgment and hence an order terminating parental

rights.   That section provides the following:

                "An adopting parent and the lineal and

           collateral kindred of the adopting parent

           shall inherit property from an adopted child


                              - 20 -
          to the exclusion of the natural parent and

          the lineal and collateral kindred of the

          natural parent in the same manner as though

          the adopted child were a natural child of the

          adopting parent ***."   755 ILCS 5/2-4(b)

          (West 2008).

The section does contain one narrow exception allowing a natural

parent and his or her kindred to take from a child and the

child's kindred "property that the child has taken from or

through the natural parent or the lineal or collateral kindred of

the natural parent by gift, by will[,] or under intestate laws."

755 ILCS 5/2-4(b) (West 2008).

          Likewise, section 2-4(d) of the Probate Act (755 ILCS

5/2-4(d) (West 2008)), which addresses inheritance both from or

through a natural parent and for determining the property rights

of any person under any instrument after a child has been

adopted, declares "an adopted child is not a child of a natural

parent, nor is the child a descendant of a natural parent or of

any lineal or collateral kindred of a natural parent," unless one

or more of three defined conditions applies.   755 ILCS 5/2-4(d)

(West 2008).   Those three narrow exceptions are the following:

                "(1) The child is adopted by a descen-

          dant or a spouse of a descendant of a

          great-grandparent of the child, in which case


                              - 21 -
          the adopted child is a child of both natural

          parents.

               (2) A natural parent of the adopted

          child died before the child was adopted, in

          which case the adopted child is a child of

          that deceased parent and an heir of the lin-

          eal and collateral kindred of that deceased

          parent.

               (3) The contrary intent is demonstrated

          by the terms of the instrument by clear and

          convincing evidence."   755 ILCS 5/2-4(d)

          (West 2008).

          Based on the aforementioned case law and statutes, we

hold that, when a natural parent's parental rights and interests

are completely severed by the termination of parental rights, the

rights and interests of the natural parent's relatives are also

completely severed.   Thus, the Hixsons had no rights to S.G.

Since the Hixsons did not meet the statutory criteria for discre-

tionary intervention, we find the trial court did not abuse its

discretion by striking the Hixsons' response to the Bakers'

adoption petition.    Last, we note that whether biological grand-

parents in the Hixsons' position should be allowed to intervene

in posttermination adoption proceedings is a matter to be deter-

mined by our legislature.


                               - 22 -
                           III. CONCLUSION

            For the reasons stated, we dismiss those parts of the

appeal for which we lack jurisdiction and affirm the trial

court's striking of the Hixsons' response to the Bakers' adoption

petition.

            Appeal dismissed in part and judgment affirmed in part.

            KNECHT and APPLETON, JJ., concur.




                               - 23 -